Citation Nr: 0119251	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's application to 
reopen a claim for service connection for hearing loss.  


FINDINGS OF FACT

1.  An unappealed RO decision in October 1996 denied the 
veteran's claim of  service connection for hearing loss. 

2.  Evidence added to the record since the October 1996 RO 
rating decision is either not relevant or cumulative of 
previously considered evidence and is not so significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
hearing loss.  


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for hearing loss; 
and the October 1996 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The Board finds that in this case the veteran was advised by 
the VA of the information required to reopen the claim and 
the Board may proceed with appellate review.  In this regard, 
the Board notes that the RO, in a May 2001 statement of the 
case, explained what evidence was needed to reopen the claim.  
There is no indication of any relevant medical evidence that 
has not been obtained.  The RO sent a letter to the veteran 
requesting information about any relevant post-service 
treatment that he may have received but the veteran did not 
respond.  Therefore, the Board may precede with its appellate 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2000).  Where a veteran who 
served for 90 days or more during a period of war develops 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from such service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (2000).  

38 C.F.R. § 3.304 (2000) says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

In October 1996, the RO denied service connection for hearing 
loss on the basis the claim was not well grounded.  The 
veteran was duly notified of the decision in October 1996 and 
did not thereafter enter a notice of disagreement within one 
year of issuance of notification of the rating decision.  
Therefore, the October 1996 rating decision denying 
entitlement to service connection for hearing loss became 
final.  See 38 U.S.C.A. § 7105(b),(c); 38 C.F.R. §§ 20.302, 
20.1103.  

The evidence which was of record at the time of the October 
1996 rating decision included the veteran's VA Form 21-536.  
On his application the veteran claimed impaired hearing with 
tinnitus.  The veteran reported having treatment for impaired 
hearing with tinnitus beginning in 1944.  The veteran's 
separation document noted he was awarded a Combat 
Infantryman's badge. 

The veteran also submitted a statement which was received by 
the RO in October 1996, wherein he asserted that his hearing 
loss was due to combat action, to include exposure to 
antitank weapons and small arms fire.  

Records from the VA Medical Center in Houston, Texas for the 
period beginning in August 1996 were obtained by the RO.  
They did not include any references to impaired hearing or 
tinnitus.  

In October 1996 the veteran submitted copies of his service 
medical records.  They included the examination performed 
prior to the veteran's induction into service in January 
1943.  Examination of the ears revealed a wax plug in the 
left ear.  His hearing was measured as 15/15 in both ears.  
The service separation examination dated in December 1945 
revealed the ears were normal.  His hearing was measured as 
15/15 for the whispered voice.  

The only medical evidence received by VA subsequent to the 
unappealed October 1996 RO decision consists of duplicate 
service medical records, which show no hearing loss, and VA 
outpatient treatment records, dated from 1995 to 2000, which 
show that the veteran was evaluated and treated for a variety 
of complaints and ailments but do not include any references 
to hearing loss.

The veteran submitted statement in support of his application 
to reopen his claim for service connection for defective 
hearing in August 2000.  He reported that he was a combat 
rifleman and was in an anti-armor unit during his World War 
II service, and he asserted that his noise exposure in combat 
caused his defective hearing.  He believed that his hearing 
was worse at the time of his discharge due to the noise 
exposure and he noted that he was not given audiometry 
testing at the time of his military discharge. 

The service medical records show no hearing loss and the only 
post-service medical evidence, VA outpatient treatment 
records, are also negative for any findings pertaining to 
hearing loss.  The only medical evidence received since the 
October 1996 RO decision is not new as it is either 
duplicative or not relevant to the issue at hand.  The 
veteran has also submitted a statement asserting that his 
hearing loss is due to his combat service.  The Board is 
cognizant of 38 U.S.C.A. § 1154 and does not question the 
veteran's history of in-service acoustic trauma but his 
statement is redundant of previously considered statements 
and, therefore, it is not new evidence.  38 C.F.R. § 3.156.  
Moreover, while the veteran is competent to state whether he 
has some loss of hearing, as a layman, he is not competent to 
state whether he has hearing loss as defined by VA regulation 
(38 C.F.R. § 3.385), nor does he have the competence to give 
a medical opinion on the etiology of his hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In any event, 
since his statement is cumulative of his previously 
considered statement, it is not new evidence.  38 C.F.R. 
§ 3.156.
In conclusion, the Board finds that new and material evidence 
has not been submitted since the October 1996 RO decision.  
Thus, the claim for service connection for hearing loss has 
not been reopened, and the October 1996 RO decision remains 
final.

                
                                                           
ORDER

The application to reopen a claim for service connection for 
hearing loss is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

 



